Title: To John Adams from Oliver Wolcott, Sr., 28 March 1796
From: Wolcott, Oliver, Sr.
To: Adams, John



Sir.
Litchfield March 28th. 1796

I have been honoured with your exceellencys letter of the 8th. instant, together with an Order of the Senate, directing that information be given to the Executive of this Stat, that the Honourable Oliver Ellsworth has been Appointed to, and that he has accepted the Office of Chief Justice of the United States, and consequently that. his that Seat, as Senator has become Vacated—
The information Sir, which you have communicated, will be laid before the Legislature of this State, at their Session in may next, when they will probably supply the Vacancy—
With Sentiments of the most real esteem / and respect—I have the honour to be, / Your Exceellency’s / most obedient, humble Servant
Oliver Wolcott